 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   TROY WYRES,                                         Case No.: 3:19-cv-2050-WQH KSC
     CDCR #D-09424,
12
                                        Plaintiff,       ORDER:
13
                         vs.                             1) GRANTING MOTION TO
14
     RONALD ZHANG,                                       PROCEED IN FORMA PAUPERIS
15                                                       [ECF No. 2]
                                     Defendant.
16
                                                         2) DISMISSING DEFENDANT CDCR
17
                                                         AND
18
19                                                       3) DIRECTING U.S. MARSHAL TO
                                                         EFFECT SERVICE OF COMPLAINT
20
                                                         AND SUMMONS ON REMAINING
21                                                       DEFENDANT PURSUANT TO
                                                         28 U.S.C. § 1915(d) AND
22
                                                         Fed. R. Civ. P. 4(c)(3)
23
24
25         Troy Wyres (“Plaintiff”), currently incarcerated at the Richard J. Donovan
26   Correctional Facility (“RJD”) located in San Diego, California, and proceeding pro se, has
27   filed a civil rights complaint pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1.
28   Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when he filed
                                                     1
                                                                             3:19-cv-2050-WQH KSC
 1   his Complaint; instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant
 2   to 28 U.S.C. § 1915(a) (ECF No. 2).
 3   I.     Motion to Proceed IFP
 4          All parties instituting any civil action, suit or proceeding in a district court of the
 5   United States, except an application for writ of habeas corpus, must pay a filing fee of
 6   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 7   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 8   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However,
 9   prisoners who are granted leave to proceed IFP remain obligated to pay the entire fee in
10   “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016);
11   Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether their
12   action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281
13   F.3d 844, 847 (9th Cir. 2002).
14          Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
15   “certified copy of the trust fund account statement (or institutional equivalent) for ... the 6-
16   month period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2);
17   Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account
18   statement, the Court assesses an initial payment of 20% of (a) the average monthly deposits
19   in the account for the past six months, or (b) the average monthly balance in the account
20   for the past six months, whichever is greater, unless the prisoner has no assets. See 28
21   U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner
22   then collects subsequent payments, assessed at 20% of the preceding month’s income, in
23   any month in which his account exceeds $10, and forwards those payments to the Court
24   until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                             2
                                                                                            3:19-cv-2050-WQH KSC
 1         In support of his IFP Motion, Plaintiff has submitted a Prison Certificate completed
 2   by a trust account specialist at RJD. See ECF No. 3 at 1; 28 U.S.C. § 1915(a)(2); S.D. Cal.
 3   CivLR 3.2; Andrews, 398 F.3d at 1119. The trust account official attests that Plaintiff had
 4   average monthly deposits of $30.00, and maintained an average monthly balance of $36.52
 5   in his account during the 6-months preceding suit; but he carried a current available balance
 6   of zero at the time of filing. See ECF No. 3 at 1.
 7         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2),
 8   declines to exact the $7.30 partial initial filing fee assessed because his prison certificate
 9   indicates he currently has “no means to pay it,” Bruce, 136 S. Ct. at 629, and directs the
10   Secretary of the CDCR, or his designee, to instead collect the entire $350 balance of the
11   filing fees required by 28 U.S.C. § 1914 and forward them to the Clerk pursuant to 28
12   U.S.C. § 1915(b)(1).
13   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
14         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint also requires a
15   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
16   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it,
17   which is frivolous, malicious, fails to state a claim, or seeks damages from defendants who
18   are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
19   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
20   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
21   the targets of frivolous or malicious suits need not bear the expense of responding.’”
22   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citation omitted).
23         “The standard for determining whether a plaintiff has failed to state a claim upon
24   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
25   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
26   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
27   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
28   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
                                                   3
                                                                               3:19-cv-2050-WQH KSC
 1   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
 2   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
 3   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
 4         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 5   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 6   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
 7   [is] ... a context-specific task that requires the reviewing court to draw on its judicial
 8   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
 9   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
10   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
11         A.     Defendant CDCR
12         To the extent that Plaintiff seeks to name the California Department of Corrections
13   and Rehabilitation (“CDCR”) as a party, he fails to state a claim upon which § 1983 relief
14   can be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); § 1915A(b)(1); Watison, 668 F.3d at
15   1112; Wilhelm, 680 F.3d at 1121.
16         The CDCR is not a “person” subject to suit under § 1983. See Hale v. State of
17   Arizona, 993 F.2d 1387, 1398-99 (9th Cir. 1993) (holding that a state department of
18   corrections is an arm of the state, and thus, not a “person” within the meaning of § 1983).
19   Therefore, Defendant CDCR is DISMISSED from this action.
20         B.     Eighth Amendment claims
21         As to the remaining Defendant, the Court finds that Plaintiff’s Complaint contains
22   factual content sufficient to survive the “low threshold” for proceeding past the sua sponte
23   screening required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b), because it alleges Eighth
24   Amendment claims which are plausible on its face. See Wilhelm, 680 F.3d at 1123; Iqbal,
25   556 U.S. at 678; Estelle v. Gamble, 429 U.S. 97, 104 (1976) (prison officials’ deliberate
26   indifference to an inmate’s serious medical needs constitutes cruel and unusual punishment
27   in violation of the Eighth Amendment).
28
                                                   4
                                                                                3:19-cv-2050-WQH KSC
 1          Accordingly, the Court will direct the U.S. Marshal to effect service upon the named
 2   Defendant on Plaintiff’s behalf. See 28 U.S.C. § 1915(d) (“The officers of the court shall
 3   issue and serve all process, and perform all duties in [IFP] cases.”); FED. R. CIV. P. 4(c)(3)
 4   (“[T]he court may order that service be made by a United States marshal or deputy marshal
 5   ... if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915.”).
 6   III.   Conclusion and Order
 7          For the reasons discussed, the Court:
 8          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 9   (ECF No. 2);
10          2.    DIRECTS the Secretary of the CDCR, or his designee, to garnish the $350
11   filing fee owed in this case by collecting monthly payments from his account in an amount
12   equal to twenty percent (20%) of the preceding month’s income and forwarding them to
13   the Clerk of the Court each time the amount in the account exceeds $10 pursuant to 28
14   U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE
15   NAME AND NUMBER ASSIGNED TO THIS ACTION.
16          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
17   Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
18          4.    DISMISSES Defendant California Department of Corrections and
19   Rehabilitation for failing the state a claim upon which relief may be granted;
20          5.    DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (Doc.
21   No. 1) and forward it to Plaintiff along with a blank U.S. Marshal Form 285 for Defendant
22   Zhang. In addition, the Clerk will provide Plaintiff with a certified copy of this Order, a
23   certified copy of his Complaint and the summons so that he may serve the named
24   Defendant. Upon receipt of this “IFP Package,” Plaintiff must complete the Form 285s as
25   completely and accurately as possible, include an address where each named Defendant
26   may be found and/or subject to service pursuant to S.D. Cal. CivLR 4.1c. and return them
27   to the United States Marshal according to the instructions the Clerk provides in the letter
28   accompanying his IFP package;
                                                    5
                                                                               3:19-cv-2050-WQH KSC
 1         6.     ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
 2   upon Defendant Zhang as directed by Plaintiff on the USM Form 285s provided to him.
 3   All costs of that service will be advanced by the United States. See 28 U.S.C. § 1915(d);
 4   FED. R. CIV. P. 4(c)(3);
 5         7.     ORDERS the named and served Defendant to reply to Plaintiff’s Complaint
 6   within the time provided by the applicable provisions of Federal Rule of Civil Procedure
 7   12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be permitted to
 8   “waive the right to reply to any action brought by a prisoner confined in any jail, prison, or
 9   other correctional facility under section 1983,” once the Court has conducted its sua sponte
10   screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), and thus, has made a
11   preliminary determination based on the face on the pleading alone that Plaintiff has a
12   “reasonable opportunity to prevail on the merits,” the defendant is required to respond);
13   and
14         8.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
15   serve upon the named Defendant, or, if appearance has been entered by counsel, upon
16   Defendant’s counsel, a copy of every further pleading, motion, or other document
17   submitted for the Court’s consideration pursuant to FED. R. CIV. P. 5(b). Plaintiff must
18   include with every original document he seeks to file with the Clerk of the Court, a
19   certificate stating the manner in which a true and correct copy of that document has been
20   was served on Defendant or his counsel, and the date of that service. See S.D. CAL. CIVLR
21   5.2. Any document received by the Court which has not been properly filed with the Clerk
22   or which fails to include a Certificate of Service upon Defendants may be disregarded.
23         IT IS SO ORDERED.
24    Dated: December 30, 2019
25
26
27
28
                                                   6
                                                                               3:19-cv-2050-WQH KSC
